                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                        8:16CR277

         vs.
                                                                             ORDER
DORAN MORRIS, JR.,

                         Defendant.

        The defendant appeared before the court on April 1, 2019 regarding Petition for Warrant or
Summons for Offender Under Supervision [393]. Justin D. Eichmann represented the defendant.
Douglas R. Semisch represented the government. The defendant was advised of the alleged
violation(s) of supervised release, right to retain or appointment of counsel, and any right to a
preliminary hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
        The defendant appeared by summons, or is otherwise not in custody, and will not be
detained. Therefore, the defendant does not have right to a preliminary hearing. Fed. R. Crim. P.
32.1(b)(1)(A). The Court finds the petition sets forth probable cause to believe the defendant
violated the terms of supervised release. The defendant shall appear personally for a final
dispositional hearing before District Judge Robert F. Rossiter, Jr. in Courtroom No. 4, Third Floor,
Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska on May 15, 2019, at
9:00 a.m.
        The government did not move for detention. The defendant shall be released on the current
terms and conditions of supervision.

        IT IS SO ORDERED.

        DATED this 1st day of April, 2019.

                                                BY THE COURT:

                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
